DETAILED ACTION
This is a response to the Applicants' filing on 8/30/19. In virtue of this filing, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 102(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Baek et al (US Pub. No: 2017/0213794).
Regarding claim 1, Baek obviously discloses or capable of performing that, an antenna module comprising: an inner circuit board (figure 2, main board (1110) which includes (chip relate component (1120) and package (100) which include frame for (inner and outer)(100))comprising at least one inner wiring layer(first wiring layer(110)) and at least one inner dielectric layer(insulating layer (150)); an antenna circuit board(1110) comprising at least one antenna structure; an outer circuit board (upper frame (120)); and at least one chip(130); wherein the antenna circuit board(1110) and the outer circuit board(upper frame(120)) are disposed on opposite sides of the inner circuit board(lower frame(120)); the at least one inner wiring layer (110)comprises at least one inner pad(131), at least one first opening 
Regarding claim 2, Baek obviously discloses wherein the outer circuit board(upper frame(120) of main board(1110) comprises an outer dielectric layer (insulating layer(141) formed on the inner circuit board (lower of frame(120))and an outer wiring layer (140) formed on the outer dielectric layer (141) facing away from the inner circuit board(lower frame of main board(1100); the outer wiring layer (140) electrically connects to the at least one inner wiring layer(110)(see figure 3, conductive (122), paragraph[ 0036]); each of the at least one first opening passes through the outer dielectric layer(141) and the outer wiring layer(140).
Regarding claim 3, Baek disclose in figure 3 that, wherein the outer circuit board further comprises a first solder mask (conductive pattern (142), paragraph [0038]) formed on the outer wiring layer(14) facing away from the outer dielectric layer(141), each of the at least one first opening further passes through the first solder mask.
Regarding claim 4, Baek discloses wherein a thickness of each of the chip is less than a total thickness of the outer dielectric layer, the outer wiring layer and the first solder mask. Figure 12.
Regarding claim 5, Baek obviously disclose or capable of performing that, wherein the outer wiring layer (140) comprises at least one first soldering pad, at least one second opening is defined on the first solder mask to expose the at least one first soldering pad; a size of each of the first soldering pad is greater than a size of each of the inner pad. Paragraphs [0028-0041].



Regarding claim 8, Baek disclose in figure 3, wherein the antenna circuit board further comprises a second solder mask (112, 126) formed on the antenna dielectric layer.
Regarding claim 9, Baek obviously disclose or capable of performing that, wherein at least one third opening is defined on the second solder mask to expose the at least one antenna structure. Figures 3 and 12.
Regarding claim 11, Baek disclose or capable of performing that, wherein the at least one inner pad(112, 113) is embedded in the at least one inner dielectric layer(111).
Regarding claim 12, Baek obviously disclose or capable of performing that,  a method for manufacturing an antenna module comprising: (main board(1110) which includes package(100) and fame(120)) for providing an inner circuit board comprising at least one inner wiring layer (110) and at least one inner dielectric layer(111), the at least one inner wiring layer (110) comprising at least one inner pad(131) exposed from the at least one inner dielectric layer(111); forming an antenna circuit board and an outer circuit board on opposite sides of the inner circuit board(UPER AND LOWER FRAME(120), the antenna circuit board(1110) comprising at least one antenna structure electrically connecting to a side of the inner wiring layer(110) facing away from the at least one inner pad(131); defining at least one first opening on the outer circuit board(UPPER FRAME(120)) to expose the at least one inner pad(131); and disposing at least one chip(130) in the at least one first opening to connect to the at least one inner pad,(SEE FIUGRE 12) the chip electrically connecting to the antenna structure through the least one inner wiring layer(110). Paragraphs [0020-0045] and paragraphs [0063-0065].
Regarding claim 13, Baek disclose wherein the outer circuit board (UPPER FRAME(120))comprises an outer dielectric layer (141) formed on the inner circuit board(lower frame) 
Regarding claim 14, Baek discloses wherein the outer circuit board further comprises a first solder mask (conductive pattern (142), paragraph [0038]) formed on the outer wiring layer(14) facing away from the outer dielectric layer(141), each of the at least one first opening further passes through the first solder mask.
Regarding claim 15, Baek obviously disclose or capable of performing that, wherein a thickness of each of the chip is less than a total thickness of the outer dielectric layer, the outer wiring layer and the first solder mask.
Regarding claim 17, Baek discloses wherein the antenna circuit board further comprises an antenna dielectric layer (111) formed between the inner circuit board and the at least one antenna structure.
Regarding claim 18, Baek discloses  wherein the antenna circuit board further comprises a second solder mask formed on the antenna dielectric layer, at least one third opening is defined on the second solder mask to expose the at least one antenna structure. Figures 3 and 12.
Regarding claim 20, Baek discloses wherein the at least one inner pad(131) is embedded in the at least one inner dielectric layer(111). Figure 3.
Claims 6, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Baek et al (US Pub. No: 2017/0213794) in view of Isa (US pub. No: 2009/0061721).
Regarding claims 6, 10, 16 and 19, Baek discloses all of the claimed subject matter, as expressly recited in claim 6, except for wherein a first antioxidant layer is disposed on a surface of the at least one 
Isa disclose the buffer layer 108b is an antioxidant layer of the microcrystalline semiconductor layer 108a as shown in figure 1B, paragraph [0065].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Baek into the device of Isa to improve more high resistance.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




 
/Minh D A/
Primary Examiner
Art Unit 2844